Citation Nr: 1828343	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  10-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral flat feet, with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the Veteran testified at a Board hearing at the RO.  A copy of the transcript of that hearing is of record.  However, the Veterans Law Judge (VLJ) who conducted the August 2011 hearing is no longer employed at the Board.  Pursuant to C.F.R. § 20.717 (2017), the Veteran received notice of his right to another hearing, and submitted correspondence waiving the option of an additional Board hearing.  See also 38 U.S.C. § 7107(c).

In October 2011 and September 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and readjudication. 

In a January 2013 rating decision, the AMC assigned a 30 percent rating for bilateral flat feet, effective September 12, 2008 (the date of the increased rating claim).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved that claim.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board denied the claim on appeal in a March 2013 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (Joint Motion) in July 2013, which was granted by Order of the Court in July 2013, and accordingly, the appeal was remanded to the Board for further consideration.

The Board again denied the claim on appeal in a February 2014 decision.  The Veteran appealed this decision to the Court.  The parties filed a Joint Motion in September 2014, which was granted by Order of the Court in September 2014, and accordingly, the appeal was remanded to the Board for further consideration.  In November 2014 and June 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

In a February 2016 rating decision, the AMC granted service connection for degenerative arthritis bilateral feet, secondary to service-connected bilateral pes planus; the issue on appeal has been recharacterized to reflect this service connection grant.

The Board acknowledges that the Veteran submitted a Rapid Appeals Modernization Program (RAMP) opt-in election form on April 13, 2018; however, this appeal has already been activated at the Board and is therefore no longer eligible for the RAMP program.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but a review of the record reveals that further development on the matter of entitlement to an evaluation in excess of 30 percent for bilateral flat feet, with degenerative arthritis, is warranted.

The Veteran was most recently afforded a VA examination in February 2016 to assess the severity of his bilateral foot disability.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.  Notably, in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court found that 38 C.F.R. § 4.59  was not limited to diagnostic codes involving range of motion and extended Correia to disabilities involving painful joint or periarticular pathology such as the feet.

The Board finds that the examination of record is inadequate considering the holding in Correia, as well as a recent holding in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), and that the matter must be remanded for a new examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant, outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected bilateral foot disability.  Access to the electronic claims folder must be made available to the examiner for review.  In accordance with the latest worksheets for rating flat feet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.

To comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

Range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

